t c no united_states tax_court archie l and louise b honbarrier petitioners v commissioner of internal revenue respondent honbarrier inc formerly central transport inc successor to colonial motor freight line inc petitioner v commissioner of internal revenue respondent docket nos filed date h was the sole shareholder of p p was engaged in the business of hauling packaged freight in trucks its trucking operations were terminated in by p had sold its operating_assets p invested the proceeds from the sale of its operating_assets in tax- exempt bonds and a municipal_bond fund c was a privately held trucking company that operated as a bulk carrier of chemicals the majority of c’s stock was owned by h on date p was merged into c pursuant to the merger h received big_number shares of c stock for his p stock the value of the big_number shares was determined to be equal to the net fair_market_value of p’s assets p and h treated the merger as a tax-free -- - reorganization within the meaning of sec_368 a i r c r determined that the merger failed to meet the continuity of business_enterprise requirement necessary to qualify as a tax-free reorganization within the meaning of sec_368 a i r c prior to the day of the merger p’s assets consisted of tax-exempt_bonds a municipal_bond fund and dollar_figure in cash on the day of the merger p liguidated one of its tax-exempt_bonds and its municipal_bond fund as a result p’s assets at the time of the merger consisted of dollar_figure in cash dollar_figure in tax-exempt_bonds dollar_figure in interest and dividends receivable and dollar_figure in money funds at the time of the merger c distributed dollar_figure million to c’s shareholders this distribution was made with checks totaling dollar_figure and tax-exempt_bonds worth dollar_figure that had been acquired from p within months c had disposed of the remaining tax-exempt_bond that it had acquired from p in the merger held in order for a merger to be a tax-free reorganization within the meaning of sec_368 a i r c there must be continuity of the business_enterprise of the acquired_corporation see sec_1_368-1 income_tax regs continuity of business_enterprise requires that the acquiring_corporation either continue the acquired corporation’s historic_business or use a significant portion of the acquired corporation’s historic_business_assets in a business see sec_1_368-1 income_tax regs c did not continue p’s historic_business or use a significant portion of p’s historic_business_assets in a business therefore c did not satisfy the continuity of business_enterprise requirement for a tax-free reorganization as a result h must recognize gain equal to excess of the fair_market_value of the property that he received for his p stock over his basis in his p stock frederick brook voght and shane t hamilton for petitioners ross a rowley and steven m webster for respondent - - ruwe judge respondent determined a deficiency in archie l and louise b honbarrier’s federal_income_tax for in the amount of dollar_figure respondent determined a deficiency in colonial motor freight line inc ’s colonial federal_income_tax for in the amount of dollar_figure the sole issue for decision is whether the merger of colonial into central transport inc central on date qualifies as a tax-free reorganization within the meaning of sec_368 a a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference mr and mrs honbarrier resided in high point north carolina at the time they filed their petition at the time central filed its petition as successor to colonial its principal_place_of_business was high point north carolina colonial colonial was incorporated in colonial was a trucking company that operated as a common carrier of packaged freight the company principally transported furniture manufactured in ‘unless otherwise indicated all section references are to the internal_revenue_code and income_tax regulations in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - north carolina colonial hauled freight in conventional van trailers pulled by highway tractors colonial held an operating authority granted by the interstate commerce commission icc and an operating authority granted by the state of north carolina these authorities granted colonial contract and common carrier status between specified points and places within the united_states and north carolina for the transportation of packaged freight when the trucking industry was deregulated at the federal level in the 1980's colonial was subjected to competition from small individual truckers with low overhead costs as a result colonial’s icc operating authority became worthless and the company experienced significant business reversals colonial operated at a loss in the late 1980's on its federal_income_tax returns’ for and colonial reported ordinary losses from trade_or_business activities as follows year loss dollar_figure big_number total big_number in as a result of its financial losses colonial stopped hauling freight and began selling its operating_assets by date colonial had sold all of its operating colonial elected s_corporation status in at the end of colonial’s s_corporation status was terminated pursuant to sec_1362 colonial was a c_corporation in - assets except for the icc and north carolina operating authorities for cash and cash equivalents on date colonial sold its north carolina authority for dollar_figure but retained its icc authority colonial invested the proceeds from the sale of its operating_assets almost exclusively in tax-exempt_bonds anda municipal_bond fund colonial held tax-exempt_bonds of which were purchased in and and of which were purchased in one bond was redeemed in and three bonds were redeemed in and colonial continued to hold the remaining bonds as of the end of as of date months prior to the merger colonial held approximately dollar_figure million in tax-exempt_bonds and a municipal_bond fund and approximately dollar_figure in cash on date colonial liquidated one of its tax-exempt_bonds and its municipal_bond fund the proceeds of this liquidation together totaled more than dollar_figure as a result colonial’s cash position increased significantly immediately prior to the merger of colonial into central on date colonial’s assets and liabilities consisted of the following ‘the merger agreement provided that the merger would occur second before midnight on date assets tax basis fair_market_value cash dollar_figure dollar_figure tax-exempt_bonds big_number big_number interest and dividends receivable big_number big_number icc authority 1_q- 2-q- alex brown and sons account cash big_number big_number money funds tax-exempt_bonds total big_number big_number liabilities federal and state_income_tax payable big_number total big_number ‘the icc authority had no book_value or tax basis due to federal deregulation of the trucking industry in the 1980's colonial’s icc operating authority became worthless the only expenses_incurred by colonial in other than federal and state income taxes and the state intangible tax were professional fees of dollar_figure and office supplies of dollar_figure from to date mr honbarrier owned percent of colonial’s issued and outstanding shares from through mr honbarrier was the sole director of colonial on date mr honbarrier’s colonial stock shares had a tax basis of dollar_figure central central was incorporated under the laws of north carolina in from through central was a trucking company that operated as a bulk carrier of liquid and dry chemicals some of the chemicals that central hauled were toxic central transported bulk chemicals in tanker trailers pulled by tractors central held operating authorities issued by the icc various states and canada these authorities granted central contract and common carrier status for the transportation of bulk chemicals including liquid or dry toxic chemicals in tanker trailers between points and places within the united_states various states and canada central faced minimal competition because of the expensive equipment required to engage in the tanker trucking business central was an s_corporation ’ central was highly successful in its bulk chemical hauling business realizing net ordinary_income from through as follows year amount dollar_figure big_number big_number big_number big_number big_number total big_number central sold substantially_all its operating_assets and the right to operate under the name of central transport inc in after the sale central ceased its motor carrier operations and changed its name to honbarrier inc -an s_corporation generally pays no income_tax rather the corporate income is taxed to the shareholders on a pro_rata basis see sec_1366 --- - the yearend balances in central’s accumulated_adjustments_account reported on central’s federal_income_tax returns for the years through show undistributed_earnings as follows year account balance dollar_figure big_number big_number big_number big_number big_number on several occasions charles l odom a certified_public_accountant and mr honbarrier’s tax and financial adviser recommended that central make distributions to shareholders if such funds were not needed in central’s business ina memorandum to attorney charles lynch dated date mr odom stated central has dollar_figure million in undistributed s corp earnings and would like to make a significant distribution to shareholders but needs its capital for expansion and replacement of aging equipment unlike colonial central did not invest in tax-exempt_bonds central held passive investments in the form of short-term liquid investments such as certificates of deposit because it needed cash and cash equivalents to operate its business as of yearend through yearend central held cash and short-term investments in the following amounts ‘the accumulated_adjustments_account reflects undistributed_earnings of central on which central’s shareholders had paid tax see sec_1368 yearend amount dollar_figure big_number big_number big_number big_number big_number for its taxable years through central declared distributions to its shareholders as follows year amount -o- dollar_figure big_number big_number big_number big_number total big_number both central and colonial had a long history of operating debt free in accordance with mr honbarrier’s conservative business policy of avoiding debt central never incurred either long-term or short-term debt central pursued a 5-year capital expansion program for updating equipment from through central made expenditures on property and equipment as follows year expenditure dollar_figure big_number big_number big_number total big_number the majority of these expenditures were for power units e tractors and stainless steel tankers these expenditures were made on a debt-free basis from central’s available funds -- - from through all of central’s stock was owned by mr and mrs honbarrier and their children gary l honbarrier and linda embler during the same period central had only four directors consisting of mr and mrs honbarrier and their two children merger of colonial into central on date colonial merged into central in accordance with the laws of north carolina central was the surviving corporation prior to the merger mr odom requested that mr lynch research the income_tax implications of a merger on date weeks before the merger mr odom made the following handwritten notes alh oks merger of col central payout to cen shareholders -- if tax free -- need bus purpose on date after researching the matter mr lynch sent mr odom a memorandum identifying the following possible business reasons for the merger obtaining colonial’s icc operating rights to expand central’s business reducing and simplifying operating procedures and expenses by utilizing central’s existing staff and facilities reducing administrative expenses due to projected increased revenue without increasing overhead expenses and use of colonial’s cash to permit central to expand and capitalize on the operating rights acquired from colonial in a letter dated date mr odom forwarded a copy of mr lynch’s memorandum to mr honbarrier and stated the following since colonial has no intention of returning to the transportation industry its intangible assets icc authority which would be lost on liguidation could benefit another company within that industry it seems to me that a merger could benefit both central and colonial central would be acquiring valuable rights for current and future use as well as a substantial addition to its working_capital colonial would no longer be required to maintain records and manage its investments file separate_income tax returns and whatever other administrative duties are now required on date mr honbarrier telephoned mr odom to tell him to proceed with the merger mr honbarrier’s approval of the merger was forwarded to mr lynch by mr odom on the same day on date colonial and central entered into an agreement and plan of merger of colonial with and into central merger agreement providing for a merger of colonial into central to occur second before midnight on date on date the shareholders and directors of central unanimously approved the merger the directors and shareholders’ written consent provided in part as follows whereas colonial motor freight line incorporated has certain interstate commerce commission operating authorities which the corporation wishes to acquire for current and future use as well as colonial’s substantial working_capital in order to permit it to make use of colonial’s icc authority as previously stated colonial’s icc operating authority had no value and central never used the icc operating authority acquired from colonial in the merger central never operated as a packaged-freight carrier for purposes of the merger mr odom determined that the premerger value of central’s stock was dollar_figure per share he then determined that the net asset value of colonial which was being acquired by central was dollar_figure’ and that the number of central shares necessary to compensate mr honbarrier for his colonial stock was big_number shares pursuant to the merger mr honbarrier’ sec_245 shares of colonial stock were exchanged for big_number shares of central stock the merger changed central’s shareholder ownership as follows before merger after merger shares percent ownership shares percent ownership mr honbarrier big_number big_number mrs honbarrier gary l honbarrier big_number big_number linda embler big_number big_number total big_number on date the board_of directors of central also declared a dollar_figure million distribution payable to its shareholders on date the shareholder distribution was allocated on a pro_rata basis among the shareholders based on their stock ‘this figure includes dollar_figure for colonial’s icc operating authority as we previously found the icc operating authority had no value and should not have been included in colonial’s net asset value ownership in central on date the amounts to be distributed to the various shareholders were as follows shareholder allocable amount of distribution mr honbarrier dollar_figure mrs honbarrier big_number gary l honbarrier big_number linda embler big_number total big_number with the exception of the amount allocable to mr honbarrier all of the declared distributions were paid_by check on date central made the dollar_figure distribution to mr honbarrier in two parts the first part was paid via a dollar_figure check drawn on central’s account on date thus the cash distributions made to mr honbarrier and the other shareholders on date totaled dollar_figure the second part of the distribution to mr honbarrier was made on date and consisted of dollar_figure in tax-exempt_bonds ’ the tax-exempt_bonds distributed to mr honbarrier on date were the same bonds acquired by central from colonial in the merger for federal_income_tax purposes petitioners treated the merger as a tax-free reorganization within the meaning of sec_368 a and treated the dollar_figure million distribution as a sthe cash and cash equivalents that central received from colonial on date totaled dollar_figure the parties have stipulated that mr honbarrier was in actual or constructive receipt of his entire dollar_figure share of the distribution at the close of _- _- payment of previously_taxed_income reflected in central’s accumulated_adjustments_account opinion as a general_rule any gain recognized on the sale_or_exchange of property is taxable however the internal_revenue_code provides that certain transactions may occur in such a way that ownership interests are exchanged yet no taxable_event is deemed to have taken place one instance where nonrecognition is provided involves corporate_reorganizations that come within the provisions of sec_368 the income_tax regulations explain the rationale behind the reorganization provisions as follows under the general_rule upon the exchange of property gain_or_loss must be accounted for if the new property differs in a material particular either in_kind or in extent from the old property the purpose of the reorganization provisions of the code is to except from the general_rule certain specifically described exchanges incident to such readjustments of corporate structures made in one of the particular ways specified in the code as are required by business exigencies and which effect only a readjustment of continuing interest in property under modified corporate forms requisite to a reorganization under the code are a continuity of the business_enterprise under the modified corporate form and except as provided in sec_368 a d a continuity_of_interest therein on the part of those persons who directly or indirectly were the owners of the enterprise prior to the reorganization sec_1_368-1 income_tax regs shareholders generally do not recognize gain_or_loss when stock in a corporation that is a_party_to_a_reorganization is pursuant to a plan_of_reorganization exchanged solely for stock in another corporation that is a party to the reorganization -- - see sec_354 sec_368 a defines a reorganization as a statutory merger or consolidation a statutory merger or consolidation is one effected pursuant to the corporate laws of the united_states a state a territory or the district of columbia see sec_1_368-2 income_tax regs the merger of colonial into central meets this literal requirement petitioners argue that they are entitled to tax- free treatment under the code because the merger was a complete and valid transaction for state law purposes it has long been held that qualification as a merger under state law is not by itself sufficient to gualify as a reorganization under sec_368 a courts have interpreted sec_368 as imposing three additional requirements for a merger to be treated as a reorganization under sec_368 a these are business_purpose continuity of business_enterprise and continuity_of_interest see 293_us_465 521_f2d_160 10th cir 60_f2d_937 2d cir 70_tc_86 affd 614_f2d_860 3d cir following judicial precedent the regulations also require that there be a business_purpose for the transaction continuity of business_enterprise and continuity_of_interest in order for a merger to qualify as a reorganization under section - a a see sec_1_368-1 income_tax regs t d 1981_1_cb_134 failure to comply with any one of these requirements will preclude treatment as a tax-free reorganization within the meaning of sec_368 a respondent argues that the merger failed to meet the continuity of business_enterprise requirement necessary to qualify the merger as a tax-free reorganization within the meaning of sec_368 a the continuity of business_enterprise requirement was first expressed in cortland specialty co v commissioner supra see laure v commissioner 653_f2d_253 6th cir this requirement is now embodied in sec_1_368-1 income_tax regs and described in paragraph d of the same section these regulations are based on an interpretation of judicial precedents which articulate the continuity_of_business_enterprise_doctrine see t d 1981_ 1_cb_134 the basic concept behind the continuity of business_enterprise requirement is that the receipt of a new ownership_interest in an entity that retains none of the business attributes of the shareholder’s former corporation is more closely akin to a sale or liquidation than to a mere adjustment in the form of ownership see laure v commissioner supra pincite respondent also argues that the merger did not have any business_purpose because we hold that the merger did not satisfy the continuity of business_enterprise requirement we need not address respondent’s alternative argument under the income_tax regulations a transaction constitutes a tax-free reorganization only if there is a continuity of the business_enterprise under the modified corporate form sec_1_368-1 income_tax regs continuity of business_enterprise requires that the acquiring_corporation either continue the acquired corporation’s historic_business or use a significant portion of the acquired corporation’s historic_business_assets in a business see sec_1_368-1 income_tax regs in essence the acquiring_corporation must retain a link to the business_enterprise of the acquired_corporation by continuing the acquired corporation’s business or by using the acquired corporation’s business_assets ina business see 104_tc_584 affd f 3d a442 9th cir in this case as explained below we find that central neither continued colonial’s historic_business nor used a significant portion of colonial’s historic_business_assets in central’s business operations continuation of acquired corporation’s historic_business in general a corporation’s historic_business is the business it has conducted most recently see sec_1 d income_tax regs petitioners contend that there is a continuity of colonial’s trucking business because central is also in the trucking business we disagree - - colonial terminated its business of hauling packaged freight in it then began selling its operating_assets from forward colonial had no customers by the end of colonial had essentially disposed of its trucking operation assets for cash and cash equivalents the only trucking assets colonial retained were its icc and north carolina operating authorities the icc operating authority had become worthless and colonial sold its north carolina operating authority in for dollar_figure for years prior to the merger colonial’s assets consisted principally of tax-exempt_bonds and a municipal_bond fund ’ during the 3-year period prior to the merger colonial held tax-exempt_bonds of which were purchased in and and of which were purchased in one bond was redeemed in and three bonds were redeemed in and colonial continued to hold the remaining bonds as of the end of colonial stopped hauling freight approximately years prior to the merger had essentially sold all of its operating asset sec_3 years prior to the merger and for years prior to the merger kept most of its assets in tax-exempt_bonds and a municipal_bond colonial principally transported furniture manufactured in north carolina 2the passive_income from these money management activities caused colonial to lose its s_corporation status at the end of its tax_year pursuant to sec_1362 for the taxable_year colonial was a c_corporation and central was an sdollar_figurecorporation - - fund we conclude that colonial had abandoned its trucking business well before the merger ’ colonial’s most recent business type activity was acquiring and holding tax-exempt_bonds and a municipal_bond fund this was colonial’s historic_business at the time of the merger for purposes of determining whether there was a continuity of business_enterprise see eg 50_tc_145 affd 429_f2d_1209 2d cir as of date months prior to the merger colonial held approximately dollar_figure million in tax-exempt_bonds and a municipal_bond fund and approximately dollar_figure in cash on date colonial liquidated one of those bonds and its municipal_bond fund for more than dollar_figure as a result colonial’s cash position increased significantly the fair_market_value of the tax-exempt_bonds held directly 3we also note the type of trucking business conducted by central involving hauling solid and liguid and sometimes toxic chemicals in expensive tanker trailers was different from the operations previously conducted by colonial central never operated as a packaged-freight carrier and central never used the icc operating authority acquired from colonial in the merger we recognize that investment activity is not a trade_or_business for some purposes see 480_us_23 however investment activity has been recognized as a historic_business for purposes of the continuity_of_business_enterprise_doctrine see 50_tc_145 affd 429_f2d_1209 2d cir see also t d 1981_1_cb_134 investment operations may constitute a historic_business if the investment_assets were not acquired as part of a plan_of_reorganization - - by colonial totaled dollar_figure just before the merger on date three days after the merger central distributed these same tax-exempt_bonds to mr honbarrier this distribution occurred on date ' the last tax-exempt_bond acquired by central in the merger was worth dollar_figure and held in the alex brown and sons account this bond was liguidated by central months after the merger unlike colonial central did not invest in tax-exempt_bonds central placed its money in short-term liguid investments such as certificates of deposit because it needed cash and cash equivalents to operate its business thus we conclude that central did not continue colonial’s business of holding tax-exempt_bonds and municipal_bond funds siqnificant use of acquired corporation’s business_assets continuity of business_enterprise can also be satisfied if the acquiring_corporation uses a significant portion of the acquired corporation’s historic_business_assets in a business see sec_1_368-1 income_tax regs a corporation’s historic_business_assets are the assets used in its historic ‘on date the date of the merger central made dollar_figure in cash distributions to mr honbarrier and other shareholders of central lethe merger was effective on date pincite second before midnight date fell on a friday and the tax- exempt bonds totaling dollar_figure were distributed to mr honbarrier on date which fell on a monday mr honbarrier testified that the bonds could not be signed over to him until the bank opened on monday date even though the merger was effective on friday date --- - business see sec_1_368-1 income_tax regs business_assets may include stock and securities see id in general the determination of the portion of the corporation’s assets considered significant is based on the relative importance of the assets to the operation of the business see sec_1 d income_tax regs however all other facts and circumstances such as the net fair_market_value of those assets will be considered see id colonial’s historic_business_assets were its tax-exempt_bonds and municipal_bond fund it was never intended that colonial’s tax-exempt_bonds and municipal_bond fund be held by central and after the merger central did not use those assets in its business on the day of the merger colonial liquidated a tax-exempt_bond and its municipal_bond fund for more than dollar_figure million in cash on the same day central made a cash distribution to central’s shareholders in the total amount of dollar_figure ’ three days after the merger tax-exempt_bonds totaling dollar_figure that had been held by colonial were ‘tboth the merger and distribution were authorized on date and both transactions occurred on date we are not convinced that central would have made a dollar_figure million dividend absent the merger with colonial in light of central’s needs for expansion and replacement of aging equipment and central’s practice of not borrowing money indeed central’s yearend balances in its accumulated_adjustments_account the undistributed_earnings on which tax has been paid_by central’s shareholders for and were dollar_figure and dollar_figure respectively yet central made no distributions to shareholders in and distributed only dollar_figure million in -- - distributed to mr honbarrier ’ the remaining tax-exempt_bond valued at dollar_figure which was held in an account with alex brown and sons was liguidated months later as a result of the transactions surrounding the merger all of colonial’s investments in tax-exempt_bonds and the municipal_bond fund were disposed of and colonial ceased to exist we find that central did not use a significant portion of colonial’s historic_business_assets in a business conclusion central did not continue either colonial’s historic_business or use a significant portion of colonial’s historic_business_assets ina business as a result central did not satisfy the continuity of business_enterprise requirement see sec_1 b income_tax regs we hold that the merger of colonial into central was not a tax-free reorganization within the meaning of sec_368 a because this merger did not gualify as a reorganization under sec_368 a mr honbarrier’s exchange of colonial stock for valuable consideration was a taxable_event colonial’s assets had a net fair_market_value of '8the merger was not effective until second before midnight on date as a result ownership in colonial’s assets could not pass to central until then however on date central instructed the financial institutions holding colonial’s bonds valued at dollar_figure that those bonds were to be transferred to mr honbarrier effective date on date they were transferred to mr honbarrier - - dollar_figure at the time colonial was merged into central petitioners acknowledge that mr honbarrier received full fair_market_value for his stock in colonial mr honbarrier must therefore recognize capital_gain of dollar_figure which is equal to the excess of the fair_market_value of assets he received for his colonial stock dollar_figure over his basis dollar_figure in the notice_of_deficiency to colonial respondent determined that colonial had a gain on the sale_or_exchange of its assets in the merger transaction however respondent now agrees that colonial did not realize any gain because the fair_market_value of its assets equaled its tax basis in those assets decision will be entered under rule in docket no decision will be entered for petitioner in docket no dollar_figure - dollar_figure tax_liability dollar_figure mr honbarrier was provided with big_number shares of central stock which petitioners determined had a value equal to the net asset value of colonial in their brief petitioners state at the time of the merger mr honbarrier’ sec_245 shares of colonial stock were converted into big_number shares of central stock which were equivalent in value to his colonial shares 710n brief respondent proposes several substance-over-form arguments in light of our conclusion that the statutory merger of colonial into central fails the continuity of business_enterprise requirement under sec_1_368-1 income_tax regs and therefore does not gualify as a tax-free reorganization within the meaning of sec_368 a we need not decide or address respondent’s various substance-over-form scenarios
